Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections – 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the acceptance time" in line 11. There is insufficient antecedent basis for this limitation in the claim. The claim is being construed as “the first acceptance time.” Appropriate correction is required. 
Claim 1 recites the limitation "the acceptance" in line 21. There is insufficient antecedent basis for this limitation in the claim. The claim is being construed as “the second acceptance.” Appropriate correction is required. 
Claim 1 recites the limitation "the task start time" in line 22. There is insufficient antecedent basis for this limitation in the claim. The recitation is being construed as “the start time” to correspond to the recitation of “a start time” in line 19. Appropriate correction is required. 
Claim 1 recites, “transmitting, from the second device, a signal indicating that a task is complete based on input by the second individual.” There is no positively recited step of an input from a second individual. It is unclear what, if any limit this places on the scope of the claim. The limitation will be construed as requiring only “transmitting, from the second device, a signal indicating that a task is complete.“ Appropriate correction is required. 


Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Step 1 of the Alice/Mayo Test
Claims 1-28 are within the four statutory categories.  Claims 1-10 are drawn to a method, which is within the category of processes, Claims 11-19 are drawn to a CRM, which is within the category of articles of manufacture, and Claims 20-28 are drawn to a system, which is within the category of machines.  

Step 2A of the Alice/Mayo Test - Prong One
Following Prong One of Step 2A of the Alice/Mayo Test, Claims 11, which is a representative claim for all claims 1-28, which is addressed below for 101 explanation purposes, recites: A non-transitory computer-readable storage medium which stores a program causing a computer to execute a computer-implemented method of managing hospital operating room turnover, the computer-implemented method comprising:
receiving, at a server including a memory, a request from a first device configured to be operated by a first individual, the request associated with a task, the request including a start due time, an acceptance due time, and a type of staff;

receiving, at the second device, input associated with a first acceptance of the request at a first acceptance time by the second individual;
recording the first acceptance time in the memory, based on the determination;
determining if the first acceptance is on time based on comparing the acceptance time with the acceptance due time to determine if acceptance time is earlier than or equal to the acceptance due time;
communicating, from the server to the second device, a signal that the received first acceptance has been approved;
determining if a second acceptance, from a third device configured to be operated by a third individual, of the task was received at a time prior to the first acceptance;
in a case where the second acceptance of the task was not received, communicating, from the second device to the server, a signal indicating that the task has started and a task start time; 
recording the start time in the memory;
determining, at the server, if the acceptance is on time, the determining including comparing the task start time with the start due time to determine if the task start time is earlier than or equal to the task start due time;
transmitting, from the second device, a signal indicating that a task is complete based on input by the second individual;
recording, at the server, completion of the task; and
transmitting, from the server, a signal to the first device to indicate availability of an operating room.
The Examiner submits that the foregoing underlined limitations constitute: (a) “certain methods of organizing human activity.” For example, a medical professional may check to determining…if the acceptance is on time, the determining including comparing the task start time with the start due time to determine if the task start time is earlier than or equal to the task start due time, as drafted, under its broadest reasonable interpretation, covers certain methods of organizing human activity which includes managing personal behavior or interactions between people including following rules or instructions. Furthermore, such limitations recited in the broad manner set forth in the claim amount to observations/evaluations/judgments/analyses that can be performed in the human mind and therefore constitute (b) “a mental process.”  For instance, a human could determining…if the acceptance is on time, the determining including comparing the task start time with the start due time to determine if the task start time is earlier than or equal to the task start due time, in their mind. For example, by checking to see if a procedure was completed on time. 
Dependent Claims 2-10, 12-19, and 21-28 include other limitations, for example Claim 2 recites, “further comprising, in a case where it is determined that the task is not started on time, communicating a late warning to at least one of the first device and the second device, and recording in the memory that the task is started late,” but this only serves to further limit the abstract idea, and hence is nonetheless directed towards fundamentally the same abstract idea as independent Claim 1.  For example, Claims 2-3, 8-10, 12-13, 18-19, 21-22, and 27-28 merely define a type of data processed by the system and only serve to further limit the abstract idea; Claims 4-7, 14-17, and 23-26 merely recite performing a calculation and reporting the result to a display, and only serves to further limit the abstract idea. 

Step 2A of the Alice/Mayo Test - Prong Two
A non-transitory computer-readable storage medium which stores a program causing a computer to execute a computer-implemented method of managing hospital operating room turnover, the computer-implemented method comprising:
receiving, at a server including a memory, a request from a first device configured to be operated by a first individual, the request associated with a task, the request including a start due time, an acceptance due time, and a type of staff;
communicating, from the server, the request associated with the task to a second device configured to be operated by a second individual;
receiving, at the second device, input associated with a first acceptance of the request at a first acceptance time by the second individual;
recording the first acceptance time in the memory, based on the determination;
determining if the first acceptance is on time based on comparing the acceptance time with the acceptance due time to determine if acceptance time is earlier than or equal to the acceptance due time;
communicating, from the server to the second device, a signal that the received first acceptance has been approved;
determining if a second acceptance, from a third device configured to be operated by a third individual, of the task was received at a time prior to the first acceptance;
in a case where the second acceptance of the task was not received, communicating, from the second device to the server, a signal indicating that the task has started and a task start time; 
recording the start time in the memory;
determining, at the server, if the acceptance is on time, the determining including comparing the task start time with the start due time to determine if the task start time is earlier than or equal to the task start due time;
transmitting, from the second device, a signal indicating that a task is complete based on input by the second individual;
recording, at the server, completion of the task; and
transmitting, from the server, a signal to the first device to indicate availability of an operating room.
The bolded text shown above, are not part of the aforementioned abstract ideas. However, they relate to the remaining elements which do not amount to a practical application or significantly more, and will be discussed in further detail below. 

Furthermore, Claims 1-28 are not integrated into a practical application because the additional elements (i.e. the limitations not identified as part of the abstract idea) amount to no more than limitations which:
amount to mere instructions to apply an exception – for example, the recitation of “A non-transitory computer-readable storage medium which stores a program causing a computer to execute a computer-implemented method of managing hospital operating room turnover,” “at a server including a memory,” “a first device configured to be operated by a first individual,” “a second device configured to be operated by a second individual,” “a third device configured to be operated by a third individual,” which amounts to merely invoking a computer as a tool to perform the abstract idea. See MPEP 2106.05(f), see, e.g., paras. [0052] – [0056] of the Present Specification.
Well-Understood, Routine, Conventional Activity – for example, the recitation of “receiving, at a server including a memory, a request from a first device configured to be operated by a first individual,” “receiving, at the second device, input associated with a first acceptance of the request at a first acceptance time by the second individual,” “communicating, from the server, the request associated with the task,” “communicating, from the server to the second device, a signal that the received first acceptance has see MPEP 2106.05(d).
Well-Understood, Routine, Conventional Activity – for example, the recitation of “recording the first acceptance time in the memory, based on the determination,” “recording the start time in the memory,” and “recording, at the server, completion of the task,” which amounts to storing and retrieving information in memory, see MPEP 2106.05(d).
Insignificant Extra-Solution Activity – for example, the recitation of “the request associated with a task, the request including a start due time, an acceptance due time, and a type of staff,” which amounts to selecting a particular data source or type of data to be manipulated see MPEP 2106.05(g).
generally link the abstract idea to a particular technological environment or field of use – for example, the recitation of “indicate availability of an operating room,” which amounts to limiting the abstract idea to the field of healthcare, see MPEP 2106.05(h)).

Step 2B of the Alice/Mayo Test for Claims
Furthermore, the claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, as demonstrated by:
The Specification expressly disclosing that the additional elements are well-understood, routine, and conventional in nature:
paras. [0052] – [0056] of the Present Specification (passage cited above) discloses that the additional elements (i.e. the processor, memory, etc.) comprise a plurality of different types of generic computing systems that are configured to perform generic computer functions (i.e. storing and processing) that are well-understood, routine, and conventional activities previously known to the pertinent industry (i.e. healthcare);
the recitation of “the request associated with a task, the request including a start due time, an acceptance due time, and a type of staff,” which amounts to selecting a particular data source or type of data to be manipulated see MPEP 2106.05(g)
Similar to Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016), selecting information based on types of information and availability of information in a power-grid environment, for collection, analysis and display is insignificant extra solution activity
Relevant court decisions: The following are examples of court decisions demonstrating well-understood, routine and conventional activities, e.g. see MPEP 2106.05(d)(II):
Storing and retrieving information in memory, e.g. see Versata Dev. Group, Inc. v. SAP Am., Inc
Receiving or transmitting data over a network, e.g., buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) – similarly, the current invention recites receiving, communicating, and transmitting data
Dependent Claims 2-10, 12-19, and 21-28 include other limitations, but none of these functions are deemed significantly more than the abstract idea because the additional elements recited in the aforementioned dependent claims similarly represent no more than receiving or transmitting data over a network (e.g. the “communicating” feature of dependent Claims 2-3, 12-13, and 21-22), performing repetitive calculations (e.g. the “calculating” feature of dependent Claims 4-7, 14-17, and 23-26; the “determining” feature of dependent Claim 10), storing and retrieving information in memory, and linking the abstract idea to a particular technological environment or field of use (e.g. the “wherein” feature of dependent Claims 8, 18, and 27; the “turnover” feature of dependent Claims 9, 19, and 28). The neural network of claims 9, 19, and 28 merely recite additional elements that are well-understood, routine, and conventional in nature. See, e.g., para. [0096] of the present Specification.
Thus, taken alone, the additional elements do not amount to “significantly more” than the above-identified abstract idea.  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, and there is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.
Therefore, whether taken individually or as an ordered combination, Claims 1-28 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-28 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2017/0185930 to Perry (“Perry”) in view of U.S. Patent Publication No. 2018/0247711 to Terry (“Terry”).
Regarding claim 1, Perry discloses: 
A computer-implemented method of managing hospital operating room turnover ([0007]: managing hospital rooms after patient discharge), the method comprising:
receiving, at a server including a memory ([0007]: server including a storage medium), a request from a first device configured to be operated by a first individual ([0026]: task requests from a device, such as a computer terminal), the request associated with a task ([0026]: requests include tasks, such as cleaning), the request including a type of staff ([0064]: scheduled work assignments can include “the capabilities of the employees and/or the assigned duties and tasks”, which includes both type of staff and the task);
communicating, from the server, the request associated with the task to a second device configured to be operated by a second individual ([0028]: task assignments are sent to user device of an individual, and network server 160 may record details of task and update data stored in a database, see para. 0082), 
receiving, at the second device, input associated with a first acceptance of the request at a first acceptance time by the second individual ([0078]: network server if a user has acknowledged and accepted the task, see fig. 7 step 708);
recording the first acceptance time in the memory ([0082]: the network server 160 records the type of task, date, time, duration of task, and other details of the task);
communicating, from the server to the second device, a signal that the received first acceptance has been approved ([0079]: network server transmits an indication, indicating the acknowledged status of the task); 
determining if a second acceptance, from a third device configured to be operated by a third individual, of the task was received ([0080]: determine whether the user has indicated that the task is completed, requiring an action by user to update network server, construed as an acceptance, and the acceptance can come from any number of users, including a second or third user) at a time prior to the first acceptance (Fig. 7: step 712 occurs after step 708, meaning the system determines that the second acceptance was after (and not at a time prior) to the first acceptance);
recording the start time in the memory ([0082]: network server records details of task including date, time, duration of task, and/or any other details of the performance of the task); 
determining, at the server, if the acceptance is on time ([0078]: if no indication of acceptance is received after about 5 minutes, network server sends a reminder), 
transmitting, from the second device, a signal indicating that a task is complete based on input by the second individual ([0080]: when a user indicates that a task is complete, the system proceeds to step 714); 
recording, at the server, completion of the task based on the signal indicating that the task is complete ([0082]: recording details of task and updating data stored in a database); and
transmitting, from the server, a signal to the first device to indicate availability of an operating room ([0074]: detect bed occupancy by real-time data received from a weight sensor in a bed). 
The method of Perry discloses managing hospital resources, including available rooms (Perry, [0074]). However, Perry does not explicitly recite a start due time, an acceptance due time; determining if the first acceptance is on time based on comparing the acceptance time with the acceptance due time to determine if acceptance time is earlier than or equal to the acceptance due time; in a case where the second acceptance of the task was not received, communicating, from the second device to the server, a signal indicating that the task has started and a task start time; the determining including comparing the task start time with the start due time to determine if the task start time is earlier than or equal to the task start due time. 
Terry teaches that it is old and well known in the art of healthcare to include a request associated with a task includes a start due time ([0057]: a predetermined established time required to process that tray at the hospital) and an acceptance due time ([0057]: an acceptance due time, such as 36 hours before surgery). 
determining if the first acceptance is on time based on comparing the acceptance time with the acceptance due time to determine if acceptance time is earlier than or equal to the acceptance due time ([0057]: compare the identified time to a predetermined established time required to process that tray at the hospital); 
in a case where the second acceptance of the task was not received, communicating, from the second device to the server, a signal indicating that the task has started ([0057]:  an alert indicating that a tray was delivered) and a task start time ([0057]:  the alert indicates that the tray was delivered 20 hours before surgery); 
the determining including comparing the task start time with the start due time to determine if the task start time is earlier than or equal to the task start due time ([0057]: compare the identified time to a predetermined established time required to process that tray at the hospital).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify Perry to include start due time, an acceptance due time; determining if the first acceptance is on time based on comparing the acceptance time with the acceptance due time to determine if acceptance time is earlier than or equal to the acceptance due time; in a case where the second acceptance of the task was not received, communicating, from the second device to the server, a signal indicating that the task has started and a task start time; the determining including comparing the task start time with the start due time to determine if the task start time is earlier than or equal to the task start due time, as taught by Terry, because these features of Terry improve management of hospital resources, such as surgical equipment, by determining if the tasks are on schedule.

Regarding claim 2, the combination discloses each of the limitations of claim 1 as discussed above. 
in a case where it is determined that the task is not started on time (Terry, [0057]: tray is delivered only 20 hours prior to surgery when on-time is 36 hours prior), communicating a late warning to at least one of the first device and the second device, and recording in the memory that the task is started late (Terry, [0058]: transmit an alert when there is insufficient time to process the tray).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify Perry to include in a case where it is determined that the task is not started on time, communicating a late warning to at least one of the first device and the second device, and recording in the memory that the task is started late, as taught by Terry, because these features of Terry improve management of hospital resources, such as surgical equipment, by determining if the tasks are on schedule.

Regarding claim 3, the combination of discloses each of the limitations of claim 1 as discussed above. However, Perry does not explicitly recite wherein if it is determined that the task is not accepted on time, communicating to at least the second device a late warning.
Terry teaches that it is old and well known in the art of healthcare to include wherein if it is determined that the task is not accepted on time, communicating to at least the second device a late warning (Terry, para. [0058]: transmit an alert when there is insufficient time to process the tray).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify Perry to include in a case wherein if it is determined that the task is not accepted on time, communicating to at least the second device a late warning, as taught by Terry, because these features of Terry improve management of hospital resources, such as surgical equipment, by determining if the tasks are on schedule.

claim 4, the combination discloses each of the limitations of claim 1 as discussed above. However, Perry does not explicitly recite calculating on time performance and reporting to a display the on time performance.
calculating on time performance (Terry, [0057]: on-time is 36 hours prior) and reporting to a display the on time performance (Terry, [0087]: displaying on a focus screen that a tray is still on time and needs to be processed in five minutes).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify Perry to include in a case calculating on time performance and reporting to a display the on time performance, as taught by Terry, because Terry deals with managing hospital resources, such as surgical equipment to improve hospital scheduling.

Regarding claim 5, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
calculating room performance and reporting to a display the room performance (Perry, [0059]: measuring process performance and displaying the performance data on a GUI).

Regarding claim 6, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
calculating individual performance and reporting to a display the individual performance (Perry, [0059]: performance can be on a per employee basis).

Regarding claim 7, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
calculating a time to complete the task and reporting to a display the time to complete the task (Perry, [0049]: calculating expected completion times for different tasks, which can be displayed on a GUI [0068]).

Regarding claim 8, the combination of discloses each of the limitations of claim 1 as discussed above, and further discloses:
wherein the type of staff includes at least one of housekeeping, maintenance personnel, nursing, nursing assistants, anesthesiologist, or surgeon (Perry, [0026]: staff include physicians and nurses).

Regarding claim 9, the combination of discloses each of the limitations of claim 1 as discussed above. However, Perry does not explicitly recite predicting based on a neural network whether a turnover will be late; and providing a notification of the prediction.
Terry teaches that it is old and well known in the art of healthcare to include predicting based on a neural network whether a turnover will be late (Terry, [0057]: tray is delivered only 20 hours prior to surgery when on-time is 36 hours prior); and providing a notification of the prediction (Terry, [0058]: transmit an alert when there is insufficient time to process the tray).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify Perry to include in a case where predicting based on a neural network whether a turnover will be late; and providing a notification of the prediction, as taught by Terry, because these features of Terry improve management of hospital resources, such as surgical equipment, by determining if the tasks are on schedule.

Regarding claim 10, the combination of discloses each of the limitations of claim 1 as discussed above, and further discloses:
providing an indication of the geo-location of the individual staff (Perry, [0023]: track a location of a tagged item or person).

claim 11, Sasai discloses:
A non-transitory computer-readable storage medium which stores a program causing a computer to execute a computer-implemented method of managing hospital operating room turnover ([0007]: managing hospital rooms after patient discharge, the computer-implemented method comprising:
receiving, at a server including a memory ([0007]: server including a storage medium), a request from a first device configured to be operated by a first individual ([0026]: task requests from a device, such as a computer terminal), the request associated with a task ([0026]: requests include tasks, such as cleaning), the request including a type of staff ([0064]: scheduled work assignments can include “the capabilities of the employees and/or the assigned duties and tasks”, which includes both type of staff and the task);
communicating, from the server, the request associated with the task to a second device configured to be operated by a second individual ([0028]: task assignments are sent to user device of an individual), 
receiving, at the second device, input associated with a first acceptance of the request at a first acceptance time by the second individual ([0078]: network server if a user has acknowledged and accepted the task);
recording the first acceptance time in the memory ([0082]: the network server 160 records the type of task, date, time, duration of task, and other details of the task);
communicating, from the server to the second device, a signal that the received first acceptance has been approved ([0079]: network server transmits an indication, indicating the acknowledged status of the task); 
determining if a second acceptance, from a third device configured to be operated by a third individual, of the task was received ([0080]: determine whether the user has indicated that the task is completed, requiring an action by user to update network server, construed as an acceptance, and the acceptance can come from any number of users, including a second or third user) at a time prior to the first acceptance (Fig. 7: step 712 occurs after step 708, meaning the system determines that the second acceptance was after (and not at a time prior) to the first acceptance);
recording the start time in the memory ([0082]: network server records details of task including date, time, duration of task, and/or any other details of the performance of the task); 
determining, at the server, if the acceptance is on time ([0078]: if no indication of acceptance is received after about 5 minutes, network server sends a reminder), 
transmitting, from the second device, a signal indicating that a task is complete based on input by the second individual ([0080]: when a user indicates that a task is complete, the system proceeds to step 714); 
recording, at the server, completion of the task based on the signal indicating that the task is complete ([0082]: recording details of task and updating data stored in a database); and
transmitting, from the server, a signal to the first device to indicate availability of an operating room ([0074]: detect bed occupancy by real-time data received from a weight sensor in a bed). 
The method of Perry discloses managing hospital resources, including available rooms (Perry, [0074]). However, Perry does not explicitly recite a start due time, an acceptance due time; determining if the first acceptance is on time based on comparing the acceptance time with the acceptance due time to determine if acceptance time is earlier than or equal to the acceptance due time; in a case where the second acceptance of the task was not received, communicating, from the second device to the server, a signal indicating that the task has started and a task start time; the determining including comparing the task start time with the start due time to determine if the task start time is earlier than or equal to the task start due time. 
Terry teaches that it is old and well known in the art of healthcare to include a request associated with a task includes a start due time ([0057]: a predetermined established time required to process that tray at the hospital) and an acceptance due time ([0057]: an acceptance due time, such as 36 hours before surgery). 
Perry does not teach, but Terry further teaches: determining if the first acceptance is on time based on comparing the acceptance time with the acceptance due time to determine if acceptance time is earlier than or equal to the acceptance due time ([0057]: compare the identified time to a predetermined established time required to process that tray at the hospital); 
in a case where the second acceptance of the task was not received, communicating, from the second device to the server, a signal indicating that the task has started ([0057]:  an alert indicating that a tray was delivered) and a task start time ([0057]:  the alert indicates that the tray was delivered 20 hours before surgery); 
the determining including comparing the task start time with the start due time to determine if the task start time is earlier than or equal to the task start due time ([0057]: compare the identified time to a predetermined established time required to process that tray at the hospital).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify Perry to include start due time, an acceptance due time; determining if the first acceptance is on time based on comparing the acceptance time with the acceptance due time to determine if acceptance time is earlier than or equal to the acceptance due time; in a case where the second acceptance of the task was not received, communicating, from the second device to the server, a signal indicating that the task has started and a task start time; the determining including comparing the task start time with the start due time to determine if the task start time is earlier than or equal to the task start due time, as taught by Terry, because these features of Terry improve management of hospital resources, such as surgical equipment, by determining if the tasks are on schedule.

claim 12, the combination discloses each of the limitations of claim 11 as discussed above. However, Perry does not explicitly recite in a case where it is determined that the task is not started on time, communicating a late warning to at least one of the first device and the second device, and recording in the memory that the task is started late.
Terry teaches that it is old and well known in the art of healthcare to include in a case where it is determined that the task is not started on time (Terry, [0057]: tray is delivered only 20 hours prior to surgery when on-time is 36 hours prior), communicating a late warning to at least one of the first device and the second device, and recording in the memory that the task is started late (Terry, [0058]: transmit an alert when there is insufficient time to process the tray).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify Perry to include in a case where it is determined that the task is not started on time, communicating a late warning to at least one of the first device and the second device, and recording in the memory that the task is started late, as taught by Terry, because these features of Terry improve management of hospital resources, such as surgical equipment, by determining if the tasks are on schedule.

Regarding claim 13, the combination discloses each of the limitations of claim 11 as discussed above. However, Perry does not explicitly recite wherein if it is determined that the task is not accepted on time, communicating to at least the second device a late warning.
Terry teaches that it is old and well known in the art of healthcare to include in a case where it is determined that the task is not accepted on time, communicating to at least the second device a late warning (Terry, para. [0058]: transmit an alert when there is insufficient time to process the tray).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify Perry to include in a case wherein if it is determined that the task is not 

Regarding claim 14, the combination discloses each of the limitations of claim 11, as discussed above. However, Perry does not explicitly recite calculating on time performance and reporting to a display the on time performance.
calculating on time performance (Terry, [0057]: on-time is 36 hours prior) and reporting to a display the on time performance (Terry, [0087]: displaying on a focus screen that a tray is still on time and needs to be processed in five minutes).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify Perry to include in a case calculating on time performance and reporting to a display the on time performance, as taught by Terry, because Terry deals with managing hospital resources, such as surgical equipment to improve hospital scheduling.

Regarding claim 15, the combination discloses each of the limitations of claim 11, as discussed above, and further discloses:
calculating room performance and reporting to a display the room performance (Perry, [0059]: measuring process performance and displaying the performance data on a GUI).

Regarding claim 16, the combination discloses each of the limitations of claim 11, as discussed above, and further discloses:
calculating individual performance and reporting to a display the individual performance (Perry, [0059]: performance can be on a per employee basis).

claim 17, the combination discloses each of the limitations of claim 11, as discussed above, and further discloses:
calculating a time to complete the task and reporting to a display the time to complete the task (Perry, [0049]: calculating expected completion times for different tasks, which can be displayed on a GUI [0068]).

Regarding claim 18, the combination discloses each of the limitations of claim 11, as discussed above, and further discloses:
wherein the type of staff includes at least one of housekeeping, maintenance personnel, nursing, nursing assistants, anesthesiologist, or surgeon (Perry, [0026]: staff include physicians and nurses).

Regarding claim 19, the combination discloses each of the limitations of claim 11, as discussed above. However, Perry does not explicitly recite predicting based on a neural network whether a turnover will be late; and providing a notification of the prediction.
Terry teaches that it is old and well known in the art of healthcare to include predicting based on a neural network whether a turnover will be late (Terry, [0057]: tray is delivered only 20 hours prior to surgery when on-time is 36 hours prior); and providing a notification of the prediction (Terry, [0058]: transmit an alert when there is insufficient time to process the tray).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify Perry to include in a case where predicting based on a neural network whether a turnover will be late; and providing a notification of the prediction, as taught by Terry, because these features of Terry improve management of hospital resources, such as surgical equipment, by determining if the tasks are on schedule.


A system for managing hospital operating room turnover ([0007]: managing hospital rooms after patient discharge, the system comprising:
a first device configured to be operated by a first individual ([0055]: user devices); a second device configured to be operated by a second individual ([0055]: user devices); and a server including ([0007]: a server): 
a processor ([0007]: a processor); and a memory coupled to the processor and having instructions stored thereon which, when executed by the processor, causes the system to ([0007]: server includes a storage medium):
receive, a request from the first device ([0026]: task requests from a device, such as a computer terminal), the request associated with a task, the request including a type of staff ([0064]: scheduled work assignments can include “the capabilities of the employees and/or the assigned duties and tasks”, which includes both type of staff and the task);
communicate the request associated with the task to the second device ([0028]: task assignments are sent to user device of an individual), 
receive, at the second device, input associated with a first acceptance of the request at a first acceptance time by the second individual ([0028]: task assignments are sent to user device of an individual);
record the first acceptance time in the memory, based on the determination ([0082]: the network server 160 records the type of task, date, time, duration of task, and other details of the task);
communicate, from the server to the second device, a signal that the received first acceptance has been approved ([0079]: network server transmits an indication, indicating the acknowledged status of the task); 
determine if a second acceptance, from a third device configured to be operated by a third individual, of the task was received ([0080]: determine whether the user has indicated that the task is completed, requiring an action by user to update network server, construed as an acceptance, and the acceptance can come from any number of users, including a second or third user) at a time prior to the first acceptance (Fig. 7: step 712 occurs after step 708, meaning the system determines that the second acceptance was after (and not at a time prior) to the first acceptance);
record the start time in the memory ([0082]: network server records details of task including date, time, duration of task, and/or any other details of the performance of the task); 
determine if the acceptance is on time ([0078]: if no indication of acceptance is received after about 5 minutes, network server sends a reminder),
transmit, from the second device, a signal indicating that a task is complete based on input by the second individual ([0080]: when a user indicates that a task is complete, the system proceeds to step 714); 
record completion of the task based on the signal indicating that the task is complete ([0082]: recording details of task and updating data stored in a database); and
transmit a signal to the first device to indicate availability of an operating room ([0074]: detect bed occupancy by real-time data received from a weight sensor in a bed). 
The method of Perry discloses managing hospital resources, including available rooms (Perry, [0074]). However, Perry does not explicitly recite a start due time, an acceptance due time; determine if the first acceptance is on time based on comparing the acceptance time with the acceptance due time to determine if acceptance time is earlier than or equal to the acceptance due time; in a case where the second acceptance of the task was not received, communicating, from the second device to the server, a signal indicating that the task has started and a task start time; the determining including comparing the task start time with the start due time to determine if the task start time is earlier than or equal to the task start due time. 
Terry teaches that it is old and well known in the art of healthcare to include a request associated with a task includes a start due time ([0057]: a predetermined established time required to process that tray at the hospital) and an acceptance due time ([0057]: an acceptance due time, such as 36 hours before surgery). 
Perry does not teach, but Terry further teaches: determine if the first acceptance is on time based on comparing the acceptance time with the acceptance due time to determine if acceptance time is earlier than or equal to the acceptance due time ([0057]: compare the identified time to a predetermined established time required to process that tray at the hospital); 
in a case where the second acceptance of the task was not received, communicate, from the second device to the server, a signal indicating that the task has started ([0057]:  an alert indicating that a tray was delivered) and a task start time ([0057]: the alert indicates that the tray was delivered 20 hours before surgery); 
the determining including comparing the task start time with the start due time to determine if the task start time is earlier than or equal to the task start due time ([0057]: compare the identified time to a predetermined established time required to process that tray at the hospital).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify Perry to include start due time, an acceptance due time; determining if the first acceptance is on time based on comparing the acceptance time with the acceptance due time to determine if acceptance time is earlier than or equal to the acceptance due time; in a case where the second acceptance of the task was not received, communicating, from the second device to the server, a signal indicating that the task has started and a task start time; the determining including comparing the task start time with the start due time to determine if the task start time is earlier than or equal to the task start due time, as taught by Terry, because these features of Terry improve management of hospital resources, such as surgical equipment, by determining if the tasks are on schedule.

claim 21, the combination of discloses each of the limitations of claim 20 as discussed above. However, Perry does not explicitly recite in a case where it is determined that the task is not started on time, communicating a late warning to at least one of the first device and the second device, and recording in the memory that the task is started late.
Terry teaches that it is old and well known in the art of healthcare to include in a case where it is determined that the task is not started on time (Terry,[0057]: tray is delivered only 20 hours prior to surgery when on-time is 36 hours prior), communicate a late warning to at least one of the first device and the second device, and recording in the memory that the task is started late (Terry,[0058]: transmit an alert when there is insufficient time to process the tray).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify Perry to include in a case where it is determined that the task is not started on time, communicate a late warning to at least one of the first device and the second device, and recording in the memory that the task is started late, as taught by Terry, because these features of Terry improve management of hospital resources, such as surgical equipment, by determining if the tasks are on schedule.

Regarding claim 22, the combination of discloses each of the limitations of claim 20 as discussed above. However, Perry does not explicitly recite wherein if it is determined that the task is not accepted on time, communicating to at least the second device a late warning.
Terry teaches that it is old and well known in the art of healthcare to include in a case where it is determined that the task is not accepted on time, communicate to at least the second device a late warning (Terry, para. [0058]: transmit an alert when there is insufficient time to process the tray).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify Perry to include in a case wherein if it is determined that the task is not 

Regarding claim 23, the combination discloses each of the limitations of claim 20 as discussed above. However, Perry does not explicitly recite calculating on time performance and reporting to a display the on time performance.
calculate on time performance (Terry, [0057]: on-time is 36 hours prior) and report to a display the on time performance (Terry, [0087]: displaying on a focus screen that a tray is still on time and needs to be processed in five minutes).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify Perry to include in a case calculate on time performance and report to a display the on time performance, as taught by Terry, because these features of Terry improve management of hospital resources, such as surgical equipment, by determining if the tasks are on schedule.

Regarding claim 24, the combination discloses each of the limitations of claim 20 as discussed above, and further discloses:
calculate room performance and reporting to a display the room performance (Perry, [0059]: measuring process performance and displaying the performance data on a GUI).

Regarding claim 25, the combination discloses each of the limitations of claim 20 as discussed above, and further discloses:
calculate individual performance and reporting to a display the individual performance (Perry, [0059]: performance can be on a per employee basis).

claim 26, the combination discloses each of the limitations of claim 20 as discussed above, and further discloses:
calculate a time to complete the task and reporting to a display the time to complete the task (Perry, [0049]: calculating expected completion times for different tasks, which can be displayed on a GUI [0068]).

Regarding claim 27, the combination of discloses each of the limitations of claim 20 as discussed above, and further discloses:
wherein the type of staff includes at least one of housekeeping, maintenance personnel, nursing, nursing assistants, anesthesiologist, or surgeon (Perry, [0026]: staff include physicians and nurses).

Regarding claim 28, the combination of discloses each of the limitations of claim 20 as discussed above. However, Perry does not explicitly recite predicting based on a neural network whether a turnover will be late; and providing a notification of the prediction.
Terry teaches that it is old and well known in the art of healthcare to include predict based on a neural network whether a turnover will be late (Terry, [0057]: tray is delivered only 20 hours prior to surgery when on-time is 36 hours prior); and provide a notification of the prediction (Terry, [0058]: transmit an alert when there is insufficient time to process the tray).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify Perry to include in a case where predict based on a neural network whether a turnover will be late; and provide a notification of the prediction, as taught by Terry, because these features of Terry improve management of hospital resources, such as surgical equipment, by determining if the tasks are on schedule.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHYAM GOSWAMI whose telephone number is (303)297-4283.  The examiner can normally be reached on Monday-Thursday, 8:30AM-6:30PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHYAM M GOSWAMI
Examiner
Art Unit 3686



/Victoria P Augustine/Supervisory Patent Examiner, Art Unit 3686